

116 HR 1273 IH: Keeping Russian Entrapments Minimal and Limiting Intelligence Networks Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1273IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Krishnamoorthi (for himself and Mr. Stewart) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Director of National Intelligence to submit an assessment of the intentions of the
			 political leadership of the Russian Federation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keeping Russian Entrapments Minimal and Limiting Intelligence Networks Act or the KREMLIN Act. 2.FindingsCongress finds the following:
 (1)Russia continues to engage in information warfare and political interference in the West, including by undermining democratic systems and exploiting economic and ethnic tensions within member countries of the North Atlantic Treaty Organization.
 (2)Such activities constitute a threat to the United States and to its allies. 3.Sense of CongressIt is the sense of Congress that—
 (1)the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44) was an appropriate response to Russia’s—
 (A)meddling in the 2016 United States presidential election; (B)continued aggression in the Ukraine and the Crimea region; and
 (C)support for the Assad regime in Syria; (2)the United States should sustain its newly deployed enhanced forward presence in Poland, Lithuania, and Estonia and urge Canada, the United Kingdom, and Germany to quickly deploy and sustain parallel commitments in those countries;
 (3)the United States has defensive intentions in pursuing such sanctions and such enhanced military posture in Europe, and does not seek to threaten Russian territory; and
 (4)the United States does not seek to be an enemy of the Russian people and propaganda directed against the United States by President Vladimir Putin misrepresents the intentions of the United States for the purposes of preserving his power.
 4.Requirement for intelligence assessmentNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the House Permanent Select Committee on Intelligence and the Senate Select Committee on Intelligence an assessment, which may be submitted in classified form, based on intelligence obtained from all sources regarding the current intentions of the political leadership of the Russian Federation, with respect to the following:
 (1)Russian leadership intentions in pursuing military scenarios against members of the North Atlantic Treaty Organization, including conduct of an exercise on the border with Moldova of more than 100,000 Russian forces in August 2017.
 (2)Russian leadership reactions to the European Reassurance Initiative. (3)Potential areas of cooperation between the Government of the Russian Federation and the governments of its Western adversaries.
			